PELLEGRINI, Judge,
concurring.
I concur in the result only.
The majority holds that a request for attorney’s fees for unreasonable contest pursuant to Section 440 of The Pennsylvania Workmen’s Compensation Act1 which is contained in the Claimant’s brief to the Referee is sufficient to provide Employer notice of the request. I believe that a request for attorney’s fees raised for the first time in a claimant’s brief to the referee when the record is closed is insufficient under Daugherty v. Workmen’s Compensation Appeal Board (J & L Steel), 97 Pa.Commonwealth Ct. 142, 145, 510 A.2d 147, 148 (1986) to allow “the Employer or its insured [an] ... opportunity to present a defense by way of legal argument or countervailing evidence.”
However, in the instant case, the Claimant sent Employer a letter notifying Employer that he would seek attorney fees for unreasonable contest. This letter was sent prior to the Employer’s notification to the Referee that Employer was resting its case and would not present any more evidence. Because the Employer had an opportunity to present countervailing evidence after being notified that Claimant was seeking attorney’s fees, I concur that the issue of attorney’s fees was properly raised before the Referee.

. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 996.